Citation Nr: 0614611	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased rating for sinusitis with 
headaches, currently assigned a 30 percent evaluation.

3.  Entitlement to an increased rating for tender scar of the 
neck, residual of excision of right submandibular gland with 
recurrent parotid stones, currently assigned a 10 percent 
evaluation.

4.  Entitlement to an increased rating for degenerative joint 
disease of the left hip, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1967 to February 
1972, and from October 1972 to August 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2001.  

In April 2003, the veteran appeared at a hearing held at the 
RO before a Veterans Law Judge who is no longer with the 
Board.  In January 2006, the veteran stated that he did not 
wish to have another hearing.  The transcript from his prior 
hearing is of record and has been considered by this Veterans 
Law Judge in deciding the case.  In December 2004, the case 
was remanded to the RO for additional development.  

In a January 2006 statement, the veteran raised the issue of 
entitlement to an increased rating for his degenerative joint 
disease of the lumbosacral spine, currently assigned a 20 
percent evaluation.  This issue is referred to the RO for 
initial consideration.

For reasons expressed below, the issues of service connection 
for a left knee disability, an increased rating tender scar 
of the neck, residual of excision of right submandibular 
gland with recurrent parotid stones, and an increased rating 
for degenerative joint disease of the left hip are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran's sinusitis with headaches is manifested by 
occasional exacerbations with hypertrophied turbinates, 
discharge, and headaches, and with frequent epistaxis, but 
not by the need for repeated surgeries, radical surgery, or 
by chronic osteomyelitis.


CONCLUSION OF LAW

The criteria for an increased rating for the service- 
connected sinusitis with headaches, currently evaluated as 30 
percent, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6510-6514 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the general rating formula for sinusitis, a 10 percent 
rating is in order for sinusitis with one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Sinusitis warrants a 30 percent rating when the 
evidence demonstrates three or more incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Following radical 
surgery with chronic osteomyelitis or, near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus and purulent discharge or crusting after 
repeated surgeries, a 50 percent rating is warranted.  Notes 
specify that an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician. 38 
C.F.R. § 4.97, Codes 6510-6514 (2005).

The veteran's sinusitis is currently evaluated as 30 percent 
disabling, and he seeks an increased rating, due to symptoms 
of constant pain and discharge, headaches, frequent bleeding 
and infections, and burning pain when exposed to cold air.  
In his January 2002 notice of disagreement, he stated that he 
had been on steroids for 3 years prescribed by a private 
doctor.  

The evidence shows that the veteran underwent a septoplasty 
in 1989 for a deviated nasal septum.  On a VA examination in 
July 1998, there was a persistent septal deviation, with 
inferior turbinate hypertrophy resulting in approximately 90 
percent obstruction of the left nose and 50 percent 
obstruction of the right nose.  There was no tenderness, 
purulent drainage, or nasal crusting to suggest an acute 
sinusitis.  Examination was otherwise normal.  

Subsequently, in connection with the current appeal, he 
failed to report for VA examinations scheduled in October 
2000 and November 2002.  Thus, the Board will evaluate the 
claim on the evidence of record, including available medical 
treatment records.  See 38 C.F.R. § 3.655.  

VA medical records dated during the appeal period show little 
treatment for sinusitis.  In February 2000 minimal tenderness 
over the right maxillary and frontal sinuses was noted.  In 
July 2000, he complained of a headache for three weeks, but 
sinusitis was not implicated as a possible cause.  In January 
2002, he complained of epistaxis, and it was noted that the 
nasal mucosa was dry, although there was no excoriation or 
enlarged vesicles.  In August 2005, he sought treatment for 
shortness of breath that he said began that morning.  He also 
reported nasal congestion and coughing secondary to postnasal 
drip.  Examination was negative for any acute process, and 
his shortness of breath was thought to be due to sinusitis, 
and he was prescribed antibiotics.  However, at the end of 
the month, his shortness of breath had worsened, and he was 
hospitalized for further evaluation for other causes, 
including cardiac, of his shortness of breath.  At that time, 
examination of the nose was normal, with normal turbinates.  
In October 2005, he was seen with a complaint of a sinus 
infection for two days.  

These records do not show that he has had radical surgery or 
osteomyelitis.  The medical treatment records do not show 
near constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, or purulent discharge or 
crusting.  His last surgery was in 1989.  While he 
occasionally is treated for sinusitis, neither the frequency 
nor the severity has exceeded the 30 percent rating 
requirements.  Further, he does not have a history of radical 
surgery with chronic osteomyelitis or repeated surgeries, as 
contemplated by a 50 percent rating.  

In summary, neither the symptoms described by the veteran nor 
those shown by the medical evidence meet the criteria for a 
higher rating.  The preponderance of the evidence is against 
the assignment of an increased rating for service-connected 
sinusitis.  Therefore, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of a 
letter sent to the claimant in December 2004.  That letter 
advised the claimant of the information necessary to 
substantiate a claim for a higher rating for sinusitis, and 
of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter also requested 
that he provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  He was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  After this letter, a supplemental statement of the 
case was furnished in September 2005.  See Mayfield v. 
Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 
2006).  Since this claim is being denied, any failure to 
provide notice as to effective date matters is harmless 
error, since there is no higher rating to be assigned an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied, to the extent possible in view of the veteran's 
failure to report for examinations scheduled in 2000 and 
2002.  The claimant's service medical records and VA medical 
records are in the file.  Although he referred to private 
treatment in a 2002 statement, he did not authorize VA to 
obtain those records, and VA records covering the same time 
period are discussed above.  He has not identified any other 
potentially relevant evidence which has not been obtained.  
He appeared at a Board hearing in April 2003.    

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

An evaluation in excess of 30 percent for sinusitis with 
headaches is denied.


REMAND

The Board finds that additional development is required to 
satisfy the duty to assist the veteran in obtaining evidence 
necessary to substantiate the remaining claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

Service connection for a left knee disability was denied on 
the basis of a VA examination which determined that the left 
knee disability was not secondary to the veteran's left hip 
disability.  However, the Board observes that the veteran was 
treated on several occasions in service for left knee pain.  
On more than one occasion, he described a sensation of his 
knee giving way.  In May 1986, he was noted to have chronic 
knee pain.  After service, he was also treated on several 
occasions for complaints involving the left knee, including 
giving way of the knee.  Although degenerative joint disease 
has not been shown, the August 2005 examination disclosed 
instability in the patella.  The RO must consider the issue 
of service connection for a left knee disability, on the 
basis of direct service incurrence.  See Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a 
claimant with the development of evidence extends to all 
applicable theories of a claim, whether asserted by the 
claimant or not).  Moreover, given this history, the Board is 
of the opinion that an examination is warranted to determine 
whether the veteran has a left knee disability that was of 
direct service onset.  See Duenas v. Principi, 18 Vet. App. 
512, 518 (2004); Charles v. Principi, 16 Vet.App. 370, 374-75 
(2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In addition, with respect to the service-connected hip 
disability, unfortunately, the August 2005 VA examination did 
not include findings pertaining to the hip, in particular, 
range of motion, although the veteran was observed to walk 
with a limp (although his gait was normal when hospitalized 
later that month).  Since the VA examination in 2002 did not 
contain all of the findings included in the rating criteria, 
he should be scheduled for another examination to determine 
the severity of this disability.

With respect to the issue of an increased rating for his 
"tender scar of the neck, residual of excision of right 
submandibular gland with recurrent parotid stones," the 
veteran contends that he should be awarded separate 
evaluations for these two manifestations.  Specifically, 
there is the scar on the neck, from the removal of the 
submandibular salivary gland, which he states is tender and 
painful.  In addition, he suffers from recurrent problems 
with the parotid gland, another salivary gland, but located 
closer to the ear.  He has been found to have calculus of 
that gland, and states that he suffers repeated swelling 
which is disfiguring and painful.  His last examination only 
addressed the scar on his neck, and should be afforded an 
examination which evaluates all symptoms of the salivary 
gland conditions, including the current parotid gland stones, 
as well as the post-surgical scar on the neck.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
from the Pittsburgh VA Medical Center, 
showing treatment for left hip, left knee, 
and/or salivary/parotid gland conditions, 
from October 2005 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above evidence, to 
the extent available, schedule the veteran 
for the following examinations, with the 
entire claims folder and a copy of this 
REMAND made available to each physician: 

A.  An orthopedic examination to 
determine:  
(1) The manifestations and severity of 
degenerative joint disease of the left 
hip.  The examination should include 
flexion, abduction, adduction, and 
rotation range of motion studies, as well 
as whether the veteran can cross his legs 
or toe-out more than 15 degrees, due to 
his left hip condition.  The examiner 
should comment as to the extent to which 
any limitation of motion present is 
supported by objective pathology.  The 
presence and extent of any functional loss 
due to painful motion, weakened movement, 
excess fatigability, and/or incoordination 
should also be addressed.  
(2) The diagnosis of any current left knee 
disorder, and the likelihood that any such 
disorder is etiologically related to the 
left knee complaints shown on several 
occasions during service, and during the 
immediate post-service years.  It would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

B.  An examination by an ENT specialist to 
determine: (1) the correct diagnosis, 
manifestations and severity of the left 
parotid gland disorder(s); and (2) the 
current manifestations of the status post 
submandibular gland surgery, including the 
scar.  All findings should be reported in 
detail.  

3.  Thereafter, adjudicate the claims, in 
light of all evidence of record, to 
include service connection for a left knee 
disability on a direct basis, and with 
consideration of whether separate ratings 
should be assigned for the symptoms of the 
submandibular gland surgery, and current 
parotid gland disorder(s).  If any claim 
is denied, furnish the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  

However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


